HARRY T. EDWARDS, Circuit Judge,
dissenting from the denial of rehearing en banc:
I agree with my colleague Judge Ruth B. Ginsburg that it is only in the “rarest of *231circumstances” that we should rehear a case en banc. Apart from concerns about the drain on judicial resources, the expense and delay for the litigants, and the risk of a multiplicity of opinions that en banc consideration entails, the commands of judicial collegiality require judges on a circuit to trust one another in the handling of panel dispositions. Nonetheless, “rare circumstances” do occur when en banc consideration is necessary “to secure or maintain uniformity of decisions or when a case involves a question of exceptional importance.” Bartlett ex rel. Neuman v. Bowen, 824 F.2d 1240, 1244 (D.C.Cir.1987) (Edwards, J., concurring in the denials of rehearing en banc). This case presents such a circumstance.
The usual justifications for denying en banc review are inapplicable in this case. For one thing, this case presents several legal issues of exceptional importance with respect to questions that are likely to recur in the future. In addition, our mere consideration of whether to rehear this case has insured that which a denial of rehearing en banc seeks to avoid, i.e., a multiplicity of opinions offering no authoritative guidance for either these or future litigants. This latter point is illustrated by the court’s handling of the issue of the status quo requirements under the Railway Labor Act (“RLA” or “Act”): the panel’s resolution of this issue finds no support in the opinions of the Supreme Court and it adopts a legal position that is flatly at odds with the views expressed by at least two sister circuits; one member of the court finds the panel opinion to be a “correct judgment;” another member of the court declines to sanction the result reached by the panel; yet another member of the court rejects the legal approach adopted by the panel but “would reach the same judgment as did the panel,” albeit pursuant to an entirely different line of analysis; and four members of the court reject the legal approach employed by the panel, as well as the result reached. The “law” in this circuit regarding the status quo requirements of the RLA is now in a state of hopeless confusion; in denying rehearing en banc, we have created the chaos that en banc consideration is designed to avoid.
Furthermore, there is no principled way to reconcile our denial in this case with our recent decisions to grant the suggestions for en banc consideration in New York Times Co. v. NASA, 852 F.2d 602 (D.C.Cir. 1988), reh’g granted en banc, 860 F.2d 1093 (D.C.Cir.1988), and National Treasury Employees Union v. FLRA, 856 F.2d 293 (D.C.Cir.1988), reh’g granted en banc, No. 87-1165 (D.C.Cir. Nov. 23, 1988). I sincerely hope that this court has not reached a point where the decision whether to engage in en banc review rests on “a self-serving and result-oriented criterion.” Bartlett, 824 F.2d at 1242. In my view, this case should be reheard en banc to secure uniformity of decisions in this circuit, and to resolve questions of exceptional importance. Fed.R.App.P. 35(a).
Findings of Fact and the Applicability of the Wright Line Test
With respect to the District Court’s findings of fact and the applicability of the so-called Wright Line test, I concur fully in the separate opinion of Judge Mikva dissenting in the denial of rehearing en banc. I would only add that the panel opinion does not even purport to follow the highly deferential standard of review for findings of fact enunciated in Pullman-Standard v. Swint, 456 U.S. 273, 102 S.Ct. 1781, 72 L.Ed.2d 66 (1982) and Anderson v. Bessemer City, 470 U.S. 564, 105 S.Ct. 1504, 84 L.Ed.2d 518 (1985). In adhering to Pullman-Standard and Bessemer, recent opinions of this court have rejected litigants' invitations to second-guess district court findings, even when we have strongly disapproved of a trial court’s approach to fact-finding. See, e.g., Berger v. Iron Workers Reinforced Rodmen Local 201, 843 F.2d 1395, 1407 (D.C.Cir.1988); Southern Pac. Communications Co. v. AT & T, 740 F.2d 980, 984 (D.C.Cir.1984), cert. denied, 470 U.S. 1005, 105 S.Ct. 1359, 84 L.Ed.2d 380 (1985). The panel opinion in this case ignores this line of precedent.
The Supreme Court has told us, in no uncertain terms, that under the “clearly *232erroneous” standard of Federal Rule of Civil Procedure 52(a), “[t]he reviewing court oversteps the bounds of its duty ... if it undertakes to duplicate the role of the lower court.” Bessemer, 470 U.S. at 573, 105 S.Ct. at 1511. “[T]he court of appeals may not reverse [the district court] even though convinced that had it been sitting as the trier of fact, it would have weighed the evidence differently. Where there are two permissible views of the evidence, the factfinder’s choice between them cannot be clearly erroneous.” Id. at 574, 105 S.Ct. at 1512 (emphasis added). The panel’s opinion in this case is nothing short of a “full-scale independent review and evaluation of the evidence,” United States v. McConney, 728 F.2d 1195, 1201 (9th Cir.), cert. denied, 469 U.S. 824, 105 S.Ct. 101, 83 L.Ed.2d 46 (1984), in direct contravention of the Supreme Court’s commands on the subject. In the New York Times case, a majority of this court voted in favor of en banc review on the Government’s claim that the panel opinion conflicts with controlling pronouncements of the Supreme Court. This same consideration requires the court to rehear this case en banc.
The Applicability of the “Status Quo” Requirements of Section 6 of the Railway Labor Act
1. Introduction
This case should also be reheard en banc to consider the very important and difficult issues relating to the status quo requirements under section 6 of the Railway Labor Act, 45 U.S.C. § 156 (1987). Section 6 reads, in pertinent part, as follows:
Carriers and representatives of the employeés shall give at least thirty days' written notice of an intended change in agreements affecting rates of pay, rules, or working conditions____ In every case where such notice of intended change has been given ... rates of pay, rules, or working conditions shall not be altered by the carrier until the controversy has been finally acted upon____
The panel opinion holds that the disputes between Eastern Air Lines and the unions in this case are “minor,” not “major,” under the Railway Labor Act, supra at 913, so they “must be submitted to an arbitration board for resolution,” id. at 895, and, therefore, “the district court was without jurisdiction to enter a preliminary status quo injunction under § 6 of the Act.” Id. at 913. The fallacy in this position is that it assumes that major and minor disputes cannot coexist under the Act.
The cases here involve three different bargaining situations: Eastern Air Lines (“Eastern”) and the Air Line Pilots Association (“ALPA”); Eastern and the Transport Workers Union of America (“TWU”); and Eastern and the International Association of Machinists (“IAM”). The collective bargaining agreement between TWU and Eastern does not expire until December 31, 1988. The Eastern and ALPA and IAM agreements already have expired.
2. The Dispute Between Eastern and TWU: The Status Quo Requirement Where the Agreement Has Not Expired
As to the Eastern/TWU arrangement, the judgment of the panel is probably correct that the dispute between the parties is only minor. The collective bargaining agreement includes extensive procedures governing the layoff of bargaining unit employees due to reductions in force; I also assume that the agreement contains a procedure for binding arbitration for the resolution of grievances concerning employee rights under the contract. Unless the parties' arbitration procedure is unusually narrow — and TWU does not claim this — I would assume that the union is required to process contract claims through arbitration during the term of the contract. See Andrews v. Louisville & Nashville R.R. Co., 406 U.S. 320, 325, 92 S.Ct. 1562, 1565-66, 32 L.Ed.2d 95 (1972); Air Line Pilots Ass'n v. Northwest Airlines, Inc., 627 F.2d 272, 275 (D.C.Cir.1980).
In other words, the status quo provisions of section 6 may be invoked only in situations where a union is in a position to compel the employer to negotiate changes in the contract. If the parties’ contract is for a fixed term and it includes a broad *233arbitration clause (covering the matter in dispute) or the equivalent of a “zipper clause,” see, e.g., International Union, UAW v. NLRB, 765 F.2d 175, 179-80 & n. 21 (D.C.Cir.1985); National Ry. Labor Conference v. International Ass’n of Machinists, 830 F.2d 741, 746 n. 4 (7th Cir. 1987) (indicating that the contract there “provided that no change in the agreement would occur prior to July 1, 1984, and no proposal to change the agreement could be served prior to April 1, 1984”), the union cannot avoid the resolution of contract {minor) disputes through arbitration by simply declaring their dispute to be major. There is a caveat to this rule, however: even when a dispute has been found to be minor, a trial court may exercise equitable power to impose conditions requiring the employer to maintain the status quo, pending resolution of the dispute in arbitration. See National Ry. Labor Conference, 830 F.2d at 750-52. Since TWU has not sought the application of this equitable principle, we need not consider the issue.
3. The Disputes Between Eastern and ALPA and IAM: The Status Quo Requirement Where the Agreement Has Expired
The foregoing analysis is inapplicable to the disputes between Eastern and ALPA and IAM. In these latter two cases, the parties agree that their collective bargaining agreements expired before this appeal, and that both unions have filed section 6 notices indicating their intention to negotiate changes in the agreements. There is no doubt that, with respect to ALPA and IAM, the parties’ disputes are major, and possibly minor as well.
In my view, a single set of circumstances may give rise to both major and minor disputes under the RLA, especially in a situation where the parties' collective bargaining agreement has expired.1 When the agreement has expired, and the union has given “notice” pursuant to section 6, there can be no doubt whatsoever that, so long as the matter pertains to rates of pay, rules or working conditions, the subject of the notice becomes a major dispute under the Act. It is major because it “look[s] to the acquisition of rights for the future, not to assertion of rights claimed to have vested in the past.” Elgin, Joliet & Eastern Ry. Co. v. Burley, 325 U.S. 711, 723, 65 S.Ct. 1282, 1290, 89 L.Ed. 1886 (1945), aff'd on rehearing, 327 U.S. 661, 66 S.Ct. 721, 90 L.Ed. 928 (1946). It is hardly surprising, therefore, that both the Ninth and Second Circuits have held that the expiration of an agreement coupled with the filing of a section 6 notice results in a major dispute with respect to any matter covered by the notice. International Ass’n of Machinists v. Aloha Airlines, Inc., 776 F.2d 812, 816 (9th Cir.1985); Air Cargo, Inc. v. Local 851, Int’l Brotherhood of Teamsters, 733 F.2d 241, 245-46 (2d Cir.1984). The only problem with the Aloha and Air Cargo decisions is their suggestion that circumstances giving rise to a major dispute cannot also give rise to a minor dispute under the Act. There is simply no support for this proposition.
A minor dispute involves a situation in which “the claim is to rights accrued,” Elgin, Joliet & Eastern Ry. Co., 325 U.S. at 723, 65 S.Ct. at 1290, and a major dispute “relates to disputes over the formation of collective agreements.” Id. Thus, for example, it would be possible for a union to give a section 6 notice pertaining to revised or new layoff provisions to be included in a new collective bargaining agreement, and simultaneously to claim that employees had “accrued” rights under an expired agreement (including a right to arbitrate their grievances) protecting them from layoffs pending negotiation of a new agreement. If, in such a circumstance, the employer acted to lay off employees without the consent of the union, the resulting cireum*234stances would give rise- to both major and minor disputes under the Act. With respect to the minor dispute, the matter would be submitted to an arbitration board for a determination whether the employees had any accrued rights emanating from the expired contract. With respect to the major dispute, a court would be required to determine whether the employer had unlawfully altered the status quo in unilaterally acting to lay off bargaining unit employees.
In this case, the District Court issued a preliminary injunction on a finding that the employer’s unilateral actions in furloughing employees violated the status quo. That finding is not clearly erroneous as to the disputes between Eastern and ALPA and IAM. Therefore, because the disagreements between Eastern and ALPA and IAM involve major disputes under the Act, the judgment of the District Court should not have been disturbed by the panel. It is immaterial that the ALPA and IAM cases also may have involved minor disputes.
The panel opinion in this case holds that “[a]s the norms generated by [the parties’ past] practice[s] are protected from unilateral change by § 6, they are also available to classify a dispute [as either major or minor].” Supra, at 899. This statement has no comprehensible meaning in the context of this case. In support, the panel cites National Ry. Labor Conference, supra, see supra at 896, but the discussion in that case asserts almost the exact opposite of what is suggested by the panel.. Discussing the Supreme Court precedent on the subject, National Ry. Labor Conference notes that the Court’s “language [in Detroit & Toledo Shoreline R.R. v. United Transportation Union, 396 U.S. 142, 90 S.Ct. 294, 24 L.Ed.2d 325 (1969) ] specifically addresses the question of how a court should determine the scope of a status quo injunction in a major dispute, not the question of whether a party may call on past practice in attempting to show that a dispute can (or cannot) be settled by reference to an existing agreement (thus establishing whether the dispute is major or minor)---- [Arguments from past practice may be relevant to the characterization of a dispute as major or minor, but ... they will most often have only a limited impact on the characterization.” 830 F.2d at 746-47.
Past practices are relevant with respect to bargaining relationships under the RLA, but not in the way suggested by the panel opinion. An arbitration board may look to past practices to determine whether a union has a valid claim of right under a current or expired collective bargaining agreement. And a court may look to past practices in determining whether to grant an injunction for violation of the status quo under section 6. The same practices may even be determinative of both questions. But there is nothing in the Act or in the case law that says past practices must be used to “classify [] disputes as major or minor,” panel opinion, at 898 (emphasis added), or that a finding of one kind of dispute forecloses the existence of the other.
Furthermore, in my view, the panel opinion is plainly wrong in suggesting that, because minor disputes may encompass a claim founded upon some incident of the employment relation independent of those covered by the explicit terms of a collective bargaining agreement, Elgin, Joliet & Eastern Ry. Co., 325 U.S. at 723, 65 S.Ct. at 1290, it somehow follows that all such matters are only minor disputes under the Act. Panel opinion, at 898. This is an extraordinary proposition which, if logically followed, would ravage the notion of major disputes under the Act. To justify its position, the panel opinion relies on a passage from the decision in Elgin, Joliet & Eastern Ry. Co., 325 U.S. at 723, 65 S.Ct. at 1290, that can in no manner be read to support the proposition that is advanced. It is true, as the panel suggests, that minor disputes may arise after the expiration of a collective agreement, but this does not mean that the subject of the minor dispute may not also be the subject of a major dispute under the Act.
4. Judge Silberman’s Separate Statement Concurring in the Denial of Rehearing En Banc
The separate opinion of Judge Silberman appears to recognize these many difficul*235ties with the panel opinion; thus, Judge Silberman rejects much of the rationale of the panel opinion and offers a different line of reasoning in an effort to reach the same result. But this separate statement simply lends more confusion to the problem.
As I read his separate statement, Judge Silberman says that the expiration of the parties’ agreement does not foreclose a finding of a minor dispute and a remission of the dispute to arbitration for resolution. Judge Silberman also seems to accept the panel’s judgment that the disputes, in this case are “minor.” However, in considering the cases involving Eastern and ALPA and IAM, he argues that an arbitration board may have no jurisdiction to consider the union’s claim because there may be no law to apply. Thus, under this view, the union is precluded from seeking relief under section 6 because the dispute is characterized only as a minor one under the Act, and the union is also foreclosed from raising a claim for relief in arbitration because the arbitration board has no “jurisdiction” to hear the case. As can be seen, this proposed resolution of the case would create a legal hiatus between major and minor disputes; I find this solution incomprehensible under the Act.2
Apart from the hiatus problem, the solution proposed by Judge Silberman is untenable on the present record. First, it cannot be determined, as Judge Silberman suggests, that the unions have failed to raise arbitrable claims. Such a suggestion is utterly gratuitous, because the matter never has been fully litigated by the parties. It also flies in the face of the strong presumption of arbitrability that normally accompanies union grievances of the sort here at issue.
Second, in his passing “cf.” reference to Flight Eng’rs Int’l Ass’n v. Eastern Air Lines, Inc., 359 F.2d 303, 310-11 (2d Cir. 1966), Judge Silberman seems to assume that the expiration of a collective bargaining agreement always will relieve an employer of an obligation to arbitrate grievances arising under an expired contract. This proposition is neither self-evident, see Nolde Bros. v. Local 358, Bakery Workers Union, 430 U.S. 243, 97 S.Ct. 1067, 51 L.Ed.2d 300 (1977) (indicating that the obligation to arbitrate does not necessarily terminate with the expiration of the contract), nor is it determinative in the instant case. Flight Eng’rs does say that, on the facts of that case, the expiration of the parties’ agreement relieved the employer of an obligation to arbitrate claims arising under the old contract; however, the court did not say that the subject of the parties’ disagreement could not be a major dispute under the Act. If anything, the court suggests just the opposite. Indeed, it is not at all unusual for parties in collective bargaining to use the negotiation (major dispute) process to settle unresolved grievances left over from the terms of an expired agreement. In any event, in this case the matter was neither litigated by the parties nor even recognized as an issue by the panel; therefore, it can hardly form the basis for a decision to deny rehearing en banc. The most that can be said about this matter is that it raises yet another very difficult and important issue militating in favor of en banc review.
Conclusion
This case presents one of those “rare circumstances” when en banc consideration is essential to secure uniformity of decisions within the circuit, to correct a panel opinion that conflicts with the controlling pronouncements of the Supreme Court, to resolve a potential conflict between this circuit and at least two of our sister circuits, and to decide several issues of exceptional importance with respect to questions that will recur in the future. I believe that we have made an unfortunate mistake in declining to review this case, *236and I can discern no principled basis for our action.